Exhibit 10.8

EXECUTION VERSION

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of the      day of May, 2010 (this
“Guaranty”), is made by Max Capital Group Ltd., a Bermuda company, (the
“Guarantor”), in favor of the Guaranteed Parties (as hereinafter defined).
Capitalized terms used herein without definition shall have the meanings given
to them in the Credit Agreement referred to below.

RECITALS

A. Max Bermuda Ltd., a Bermuda company (“Max Bermuda”), the Guarantor
(collectively with Max Bermuda, the “Borrowers”), certain Lenders, and Bank of
America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), are parties to a Credit Agreement, dated as of
August 7, 2007 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), providing for the availability of certain credit
facilities to the Borrowers upon the terms and conditions set forth therein.

B. Harbor Point Limited, a Bermuda company (“Harbor Point”), the Guarantor and
Alterra Holdings Limited, a Bermuda company and a Wholly Owned Subsidiary of the
Guarantor (“Amalco Sub”) have entered into the Amalgamation Agreement pursuant
to which Amalco Sub and Harbor Point will amalgamate into an amalgamated Bermuda
company (the “Amalgamated Company”) resulting in the Amalgamated Company being a
Wholly Owned Subsidiary of the Guarantor. As a condition to the effectiveness of
the amendment to the Credit Agreement in connection with the Amalgamation and
further extensions of credit to the Borrowers under the Credit Agreement, the
Guarantor is required to execute and deliver this Guaranty, to guarantee to the
Guaranteed Parties (as hereinafter defined) the payment in full of the
Guaranteed Obligations (as hereinafter defined). The Guaranteed Parties are
relying on this Guaranty in their decision to consent to the amendment to the
Credit Agreement in connection with the Amalgamation and extend further credit
to the Borrowers under the Credit Agreement, and would not do so without this
Guaranty.

C. Max Bermuda is a Wholly Owned Subsidiary of the Guarantor, and the Guarantor
will benefit from the extension of credit to Max Bermuda under the Credit
Agreement, which benefits are hereby acknowledged, and accordingly desires to
execute and deliver this Guaranty.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Lenders, the Administrative Agent, the Fronting Bank and the LC
Administrator (collectively, the “Guaranteed Parties”) to consent to the
Amalgamation and to induce the Lenders and the Fronting Bank to extend credit to
Max Bermuda thereunder and in recognition of the direct



--------------------------------------------------------------------------------

benefits to be received by the Guarantor from the proceeds of the Loans and the
issuance of the Letters of Credit the Guarantor hereby agrees as follows:

1. Guaranty. The Guarantor hereby unconditionally, absolutely and irrevocably
guarantees, as a primary obligor and not merely as surety, the full and punctual
payment when due (whether at stated maturity, upon acceleration or otherwise) of
all Obligations to the Guaranteed Parties of Max Bermuda under the Credit
Documents including, without limitation, the LC Obligations owing by Max Bermuda
to the Guaranteed Parties pursuant to the Credit Agreement (the “Guaranteed
Obligations”). This Guaranty is a guaranty of payment and not of collection.
Upon failure by Max Bermuda to pay punctually any of the Guaranteed Obligations
when due and payable (whether at stated maturity, upon acceleration or
otherwise), the Guarantor agrees to pay forthwith on demand from the
Administrative Agent the amount then due and not so paid at the place and in the
manner specified in the Credit Agreement

2. Guaranty Unconditional. The obligations of the Guarantor under this Guaranty
shall be unconditional, absolute and irrevocable and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver or release (including
with respect to any Collateral) in respect of any obligation of any other
obligor under any of the Credit Documents, by operation of law or otherwise;

(b) any modification or amendment of or supplement to any of the Credit
Documents;

(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of any other obligor under any of the Credit Documents;

(d) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Credit
Documents;

(e) the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, any
Issuer, any Lender or any other corporation or person, whether in connection
with any of the Credit Documents or any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Credit Documents, or any provision of applicable
law or regulation purporting to prohibit the payment by any other obligor of
principal, interest or any other amount payable under any of the Credit
Documents;

(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Lenders’ rights with respect
thereto; or

(h) any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, any Issuer, any Lender or any other corporation or person
or any other

 

2



--------------------------------------------------------------------------------

circumstance whatsoever (other than the defense of payment) which might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of
or defense to the Guarantor’s obligations under this Guaranty.

3. Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances.
The Guarantor’s obligations under this Guaranty shall remain in full force and
effect until the Commitments of the Lenders under the Credit Agreement shall
have expired or been terminated, no Letters of Credit shall be outstanding and
all Obligations payable by the Borrowers under the Credit Documents shall have
been paid in full in cash. If at any time any payment of the principal of or
interest on any Loan or any LC Obligation or any Obligation due and payable by
Max Bermuda under the Credit Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of Max
Bermuda or otherwise, the Guarantor’s obligations under this Guaranty with
respect to such payment shall be reinstated as though such payment had been due
but not made at the time of such reinstatement.

4. Waiver by the Guarantor. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any corporation or
person against any other obligor or any other corporation or person. The
Guarantor warrants and agrees that each waiver set forth in this Section 4 is
made with full knowledge of its significance and consequences, and such waivers
shall be effective to the maximum extent permitted by law.

5. Subrogation. The Guarantor hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against Max
Bermuda that arise from the existence, payment, performance or enforcement of
the Guarantor’s obligations under or in respect of this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender, any Issuer or the Administrative Agent against any other
Credit Party or any other insider guarantor or any Collateral, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
other Credit Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until (a) the Guarantor
shall have paid in full in cash all Guaranteed Obligations payable to the
Guaranteed Parties under this Guaranty (and all reasonable out-of-pocket
expenses incurred by any of the Guaranteed Parties (including the reasonable
fees, charges and disbursements of any counsel for the Guaranteed Parties)), in
connection with the enforcement or protection of its rights under this Guaranty
and (b) the Commitments of the Lenders under the Credit Agreement shall have
expired or been terminated, no Letters of Credit shall be outstanding and all
Obligations payable by the Borrowers under the Credit Documents shall have been
paid in full in cash. If any amount shall be paid to the Guarantor in violation
of the immediately preceding sentence at any time prior to the date all
Commitments of the Lenders under the Credit Agreement shall have terminated, no
Letters of Credit shall be outstanding and all Obligations payable by the
Borrowers under the Credit Documents shall have been paid in full in cash, such
amount shall be received and held in trust for the benefit of the Lenders, shall
be segregated from other property and funds of the Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to all

 

3



--------------------------------------------------------------------------------

amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Documents, or to be held as collateral for any
amounts payable under this Guaranty thereafter arising. If (i) the Guarantor
shall have paid in full in cash all Guaranteed Obligations payable to the
Guaranteed Parties under this Guaranty (and all reasonable out-of-pocket
expenses incurred by any of the Guaranteed Parties (including the reasonable
fees, charges and disbursements of any counsel for the Guaranteed Parties)), in
connection with the enforcement or protection of its rights under this Guaranty
and (ii) the Commitments of the Lenders under the Credit Agreement shall have
expired or been terminated, no Letters of Credit shall be outstanding and all
Obligations payable by the Borrowers under the Credit Documents shall have been
paid in full in cash, the Guaranteed Parties will, at the Guarantor’s request
and expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the obligations
resulting from such payment made by the Guarantor pursuant to this Guaranty.

6. Stay of Acceleration. If acceleration of the time for payment of any amount
payable by Max Bermuda under any of the Credit Documents is stayed upon the
insolvency, bankruptcy or reorganization of Max Bermuda, all such Obligations
otherwise subject to acceleration under the terms of the Credit Agreement shall
nonetheless be payable by the Guarantor under this Guaranty forthwith on demand
by the Administrative Agent.

7. Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until (i) the Guarantor shall have
paid in full in cash all Guaranteed Obligations payable to the Guaranteed
Parties under this Guaranty (and all reasonable out-of-pocket expenses incurred
by any of the Guaranteed Parties (including the reasonable fees, charges and
disbursements of any counsel for the Guaranteed Parties)), in connection with
the enforcement or protection of its rights under this Guaranty and (ii) the
Commitments of the Lenders under the Credit Agreement shall have expired or been
terminated, no Letters of Credit shall be outstanding and all Obligations
payable by the Borrowers under the Credit Documents shall have been paid in full
in cash, (b) be binding upon the Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Lenders, the Issuers and
the Administrative Agent and their successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise, in each case as and to the extent
provided in Section 10.7 of the Credit Agreement.

8. Payments; Application; Set-Off.

(a) All payments made by the Guarantor hereunder will be made in Dollars to the
Administrative Agent, without set-off, counterclaim or other defense and, in
accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes, each Guarantor hereby agreeing to comply with and be bound by the
provisions of the Credit Agreement in respect of all payments made by it
hereunder.

 

4



--------------------------------------------------------------------------------

(b) All payments made hereunder shall be applied in accordance with the
provisions of the Credit Agreement.

(c) Upon failure of the Guarantor to make any payment required hereunder, each
Guaranteed Party and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Guaranteed Party or
any such Affiliate to or for the credit or the account of the Guarantor against
any and all of the obligations of the Guarantor now or hereafter existing under
this Guaranty or any other Credit Document to such Guaranteed Party,
irrespective of whether or not such Guaranteed Party shall have made any demand
under this Guaranty or any other Credit Document and although such obligations
of the Guarantor may be contingent or unmatured or are owed to a branch or
office of such Guaranteed Party different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Guaranteed Party
and their respective Affiliates under this subsection are in addition to other
rights and remedies (including other rights of set-off) that such Guaranteed
Parties or their respective Affiliates may have. Each Guaranteed Party agrees to
notify the Guarantor and the Administrative Agent promptly after any such
set-off and application; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

9. No Waiver. The rights and remedies of the Guaranteed Parties expressly set
forth in this Guaranty and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Guarantor and the Guaranteed
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Guaranty or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of any Guaranteed Party to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.

10. Enforcement. The Guaranteed Parties agree that this Guaranty may be enforced
only by the Administrative Agent, acting upon the instructions or with the
consent of the Required Lenders as provided for in the Credit Agreement, and
that no Guaranteed Party shall have any right individually to enforce or seek to
enforce this Guaranty or to realize upon any Collateral or other security given
to secure the payment and performance of the Guarantor’s obligations hereunder.
The obligations of the Guarantor hereunder are independent of the Guaranteed
Obligations, and a separate action or actions may be brought against the
Guarantor whether or not action is brought against any other Credit Party and
whether or not any other Credit Party is joined in any such action.

 

5



--------------------------------------------------------------------------------

11. Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by the Guarantor from, any provision
of this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

12. Addition, Release of Guarantors. The Guarantor agrees that its obligations
hereunder shall not be discharged, limited or otherwise affected by reason of
the Administrative Agent’s actions in releasing any other guarantor, in each
case without the necessity of giving notice to or obtaining the consent of the
Guarantor.

13. Continuing Guaranty; Term; Successors and Assigns; Assignment; Survival.
This Guaranty is a continuing guaranty and covers all of the Guaranteed
Obligations as the same may arise and be outstanding at any time and from time
to time from and after the date hereof, and shall (i) remain in full force and
effect until satisfaction of the provisions of Section 3, (ii) be binding upon
and enforceable against the Guarantor and its successors and assigns (provided,
however, that the Guarantor may not sell, assign or transfer any of its rights,
interests, duties or obligations hereunder without the prior written consent of
the Lenders) and (iii) inure to the benefit of and be enforceable by each
Guaranteed Party and its successors and assigns.

14. Governing Law; Consent to Jurisdiction; Appointment of Borrower as
Representative; Process Agent; Attorney-in-Fact.

(a) This Guaranty shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty or in any other Credit Document shall affect any right
that any Guaranteed Party may otherwise have to bring any action or proceeding
relating to this Guaranty or any other Credit Document against the Guarantor or
its properties in the courts of any jurisdiction.

(c) The Guarantor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Guaranty or any other Credit Document in any court referred to in
Section 14(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

6



--------------------------------------------------------------------------------

(d) The Guarantor hereby irrevocably designates, appoints and empowers CT
Corporation (the “Service of Process Agent”), with offices on the date hereof at
111 Eighth Avenue, 13th Floor, New York, New York 10011, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents which may be served in any such action or proceeding. If
for any reason such designee, appointee and agent shall cease to be available to
act as such, the Guarantor agrees to designate a new designee, appointee and
agent in New York City on the terms and for the purposes of this provision
reasonably satisfactory to the Administrative Agent under this Guaranty.

15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier as follows: (a) if to the
Guarantor, in care of Alterra Capital Holdings Limited at the address for
notices set forth below its signature hereto, and (b) if to any Guaranteed
Party, at its address for notices set forth in the Credit Agreement; in each
case, as such addresses may be changed from time to time pursuant to the Credit
Agreement, and with copies to such other Persons as may be specified under the
provisions of the Credit Agreement. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in the Credit Agreement shall be effective
as provided therein.

17. Severability. To the extent any provision of this Guaranty is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Guaranty in any
jurisdiction.

18. Limitation. Notwithstanding any other provision of this Guaranty to the
contrary, in the event that any action is brought seeking to invalidate the
Guarantor’s obligations under

 

7



--------------------------------------------------------------------------------

this Guaranty under any fraudulent conveyance or fraudulent transfer theory, the
Guarantor shall be liable under this Guaranty only for an amount equal to the
maximum amount of liability that could have been incurred under applicable law
by the Guarantor under any guarantee of the Guaranteed Obligations (or any
portion thereof) at the time of the execution and delivery of this Guaranty (or,
if such date is determined not to be the appropriate date for determining the
enforceability of the Guarantor’s obligations under this Guaranty for fraudulent
conveyance or transfer purposes, on the date determined to be so appropriate)
without rendering such a hypothetical guarantee voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer (the “Maximum
Guaranteed Obligations”) and not for any greater amount, as if the stated amount
of the Guaranteed Obligations had instead been the Maximum Guaranteed
Obligations.

19. Construction. The headings of the various sections and subsections of this
Guaranty have been inserted for convenience only and shall not in any way affect
the meaning or construction of any of the provisions hereof. Unless the context
otherwise requires, words in the singular include the plural and words in the
plural include the singular.

20. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Guaranty shall
become effective upon the execution and delivery by the Guarantor of a
counterpart hereof.

21. This Guaranty is a Credit Document.

[Signatures follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.

 

MAX CAPITAL GROUP LTD.

By:

 

/s/ JOSEPH W. ROBERTS

Name:

 

Joseph W. Roberts

Title:

 

Chief Financial Officer and

  Executive Vice President

Address for Notices:

Max House

2 Front Street

Hamilton, HM 11

Bermuda

Attention: Chief Financial Officer

Telephone: 441 294 2251

Telecopier: 441 295 8899

Electronic Mail: joe.roberts@maxcapgroup.com

 

Accepted and agreed to:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

  /S/ DEBRA BASLER

Name:

 

Debra Basler

Title:

 

Senior Vice President

 

S-1